NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOHNNY LEE ANDERSON,             )
DOC #S33369,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-581
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 23, 2019.

Appeal from the Circuit Court for
Manatee County, Brian Iten, Judge.

Howard L. Dimmig, II, Public
Defender, and Pamela H. Izakowitz,
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jenson,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.